Case 2:19-cv-00327-HCN-CMR Document 26-6 Filed 02/05/21 PageID.115 Page 1 of 2




                       EXHIBIT F
Case 2:19-cv-00327-HCN-CMR Document 26-6 Filed 02/05/21 PageID.116 Page 2 of 2


   From:                Dave Dibble
   To:                  Austin Egan
   Cc:                  Doris Vanden Akker; Andrew Stavros; Rick Thaler; Jascha Clark
   Subject:             Re: Finneman v. Delta Airlines
   Date:                Friday, February 5, 2021 8:43:05 AM


  Austin,

  I really wish we could agree to your request, but in the best interest of our client we cannot
  agree to reopen discovery. Although you frame it as request for an extension, it is actually a
  request to reopen discovery. Our client has already spent great resources litigating against a
  claim we believe is without merit.

  Again, given our good relationship I wish could agree, but it would be a disservice to our
  client.

  Unfortunately, I’m traveling to a remote part of Arizona today for an urgent matter, so I may
  not have reception, but I’ll try to check correspondence where I can.

  Sent from my iPhone

  Dave Dibble | Ray Quinney & Nebeker P.C. | 36 South State Street, Suite 1400 | Salt Lake City, Utah 84111
  Direct: +1 (801) 323-3370 | Facsimile: 801-532-7543 | www.rqn.com | vCard
  This email is from a law firm and may contain privileged or confidential information. Any unauthorized disclosure, distribution, or
  other use of this email and its contents is prohibited. If you are not the intended recipient, please contact the sender and delete
  this email. Thank you.


          On Feb 4, 2021, at 3:39 PM, Austin Egan <austin@stavroslaw.com> wrote:


          ﻿
              CAUTION: EXTERNAL EMAIL


          Rick and Dave,

          With the correct scheduling order in hand, I request an additional 60 days of
          fact discovery for Ms. Finneman’s second set of discovery requests and to take
          a 30(b)(6) deposition of Delta, along with depositions of Don McLeish, Marc
          Stetler, and Niki Alusa.

          As you know, I took over this case fairly late in the game, and due to a variety
          of circumstances, I have not had a sufficient amount of time to complete
          depositions and written discovery. 60 days should be sufficient time.

          I need to move fairly quickly on this so please let me know whether you will
          stipulate to this request by the close of business tomorrow.

          - Austin
